91 F.3d 1366
96 Cal. Daily Op. Serv. 6124, 96 Daily JournalD.A.R. 10,009CONFEDERATED TRIBES & BANDS OF the YAKAMA INDIAN NATION,Plaintiff-Appellee,andTulalip Tribe;  Swinomish Indian Tribal Community;Suquamish Tribe;  Stillaguamish Tribe;  Squaxim Island;Skokomish Indian Tribe;  Makah Tribe;  Muckleshoot Tribe;Nisqually Indian Tribe;  Upper Skagit Tribe;  Sauk-SuiattleTribe;  Puyallup Tribe;  Nooksack Tribe;  Hoh Tribe;Jamestown Klallam Indians;  Quileute Indian Tribe;  LummiTribe;  Confederated Tribes of the Warm Springs Reservation;Confederated Tribes of the Umatilla Indian Reservation;Nez Perce Tribe of Idaho, Plaintiffs-Intervenors-Appellees,andAlaska Trollers Association, Applicant in intervention-Appellee,v.Malcolm BALDRIGE, Defendant,andAlaska State, Defendant-Intervenor-Appellant.
No. 95-35901.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 10, 1996.Decided Aug. 16, 1996.

Michael A.D. Stanley, Bonnie E. Harris, and Myles A. Conway, Assistant Attorneys General, Juneau, Alaska, for defendant-intervenor-appellant State of Alaska.
Bruce E. Weyhrauch, Faulkner, Banfield, Doogan & Holmes, Juneau, Alaska, for applicant in intervention-appellant and amicus curiae Alaska Trollers Association.
Timothy Weaver, Cockrill & Weaver, Yakima, Washington, for plaintiff-appellee Confederated Tribes & Bands of the Yakima Indian Nation.
Daniel A. Raas, Raas, Johnsen, Gerret, Bellingham, Washington, for plaintiffs-appellees various Indian Tribes.
Mason D. Morisset, Morisset, Schlosser, Ayer & Jozwick, Seattle, Washington, for plaintiff-intervenor-appellee Tulalip Tribe.
Richard Reich, Tahalah, Washington, for plaintiff-intervenor-appellee Quileute Indian Nation.
Douglas Nash, Lapwar, Idaho, for plaintiff-intervenor-appellee Nez Perce Tribe of Idaho.
Stephanie L. Striffler, Assistant Attorney General, Salem, Oregon, for defendant-appellee State of Oregon.
Robert P. Blasco, Robertson, Monagle & Eastaugh, Juneau, Alaska, for amicus curiae Shee-Atika Incorporated, Klukwan, Inc., and Goldbelt, Inc.
Richard A. Wegman, Garvey, Schubert & Barer, Washington, D.C., for amicus curiae Government of Canada.
David C. Crosby, Wickwire, Greene, Crosby, Brewer & Seward, Juneau, Alaska, for amicus curiae Central Council of the Tlingit and Haida Indian Tribes of Alaska.
Appeal from the United States District Court for the Western District of Washington, Barbara J. Rothstein, District Judge, Presiding.  D.C. No. CV-80-00342-BJR.
Before:  WRIGHT, PREGERSON, and TASHIMA, Circuit Judges.

ORDER

1
For the reasons set forth by the district court in its well-reasoned, well-written order published at 898 F.Supp. 1477 (W.D.Wash.1995), we AFFIRM.